NOTE: This order is nonprecedential.


  mlntteb ~tate~ ~ourt of ~peaI~
       for tbe jfeberaI (!Circuit

                    ALEXSAM, INC.,
                 Plaintiff-Cross Appellant,

                             v.
                  IDT CORPORATION,
                   Defendant-Appellant.


                     2012-1063, -1064


    Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0420, Magis-
trate Judge Charles Everingham.


                      ON MOTION


                Before LINN, Circuit Judge.

                        ORDER
    Alexsam Inc. moves for leave to file a surreply brief to
address arguments raised by IDT Corporation ("IDT") for
the first time in its reply brief and to strike certain
arguments     related to     demonstrative      aids    and
reexamination materials from IDT's reply brief and from
ALEXSAM v. IDT CORP                                                2

the joint appendix. IDT consents to a surreply limited to
the issue of judicial estoppel and moves for leave to file a
surreply of its own. Alexam replies.

    Concerning the motion to strike, IDT states that it
requested in its brief that the court take judicial notice of
reexamination materials. The court treats Alexsam's
motion to strike as a response to the request for judicial
notice and defers that matter to the merits panel.

      Upon consideration thereof,

      IT Is ORDERED THAT:

    (1) Alexsam's motion to file a surreply is granted.
Alexsam may file a surreply brief limited to the issue of
judicial estoppel and not to exceed 7 pages. Alexsam's
surreply is due within 14 days of the date of this order.

    (2) The motion to strike is deferred for consideration
by the merits panel. Copies of the document shall be
transmitted to the merits panel.

      (3) IDT's motion to file a surreply is denied.

                                      FOR THE COURT


      JAN 03 2013                      lsI Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Timothy P. Maloney, Esq.
    Glen E. Summers, Esq.
                                                       FILED
s25                                           us.THE FEDEf!~!APPEALS FOR
                                               •
                                                  COURT OF
                                                               """!r,IJIT

                                                   JAN U32013
                                                       JAN HORBALY
                                                          CLERK